Citation Nr: 0004675	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  94-23 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hemorrhoids.

3.  A determination of the propriety of initial disability 
rating of 10 percent assigned to the veteran's service-
connected bilateral hearing loss.

4.  Entitlement to an effective date prior to July 18, 1997 
for the grant of service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claim for 
service connection for PTSD, and from a rating decision by 
this RO dated in October 1997, which granted the veteran's 
claim for service connection for bilateral hearing loss, and 
assigned a noncompensable (zero percent) disability rating 
thereto, and granted the veteran's claim for service 
connection for tinnitus, effective July 18, 1997.  The 
veteran filed timely appeals to the denials of service 
connection for PTSD and hemorrhoids, the disability rating 
assigned to his service-connected hearing loss, and the 
effective date assigned to his service-connected tinnitus.

When this matter was previously before the Board in April 
1997 it was remanded to the RO for further development, which 
has been accomplished.  The case is now before the Board for 
appellate consideration.

The claim for service connection for PTSD shall be addressed 
in the REMAND portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran has not presented competent medical evidence 
that his current hemorrhoids are etiologically related to an 
injury or disease incurred in service.

3.  The veteran has level I hearing in the right ear and 
level I hearing in the left ear.

4.  The veteran's informal claim for service connection for 
tinnitus was received by VA on July 17, 1997.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for 
hemorrhoids is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The schedular criteria for a compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 
4.85, Diagnostic Code 6100 (1999).

3.  The criteria for an effective date of July 17, 1997 for 
the grant of service connection for tinnitus have been met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. § 3.400 
(1999).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for hemorrhoids

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1999). 

However, the first step in this analysis is to determine 
whether the veteran has presented a well-grounded claim for 
service connection.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis,  competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, 5 Vet. App. 91 (1993).  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Service connection generally requires:  (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498 (1995); see also Heuer, supra and 
Grottveit, both supra; Savage v. Gober, 10 Vet. App. 488, 497 
(1997).

In addition, a well-grounded claim may be established under 
the provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such a condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of § 3.303(b) 
if the condition observed during service or any applicable 
presumption period still exists, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage, 10 
Vet. App. at 498.

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

Evidence relevant to the veteran's claim for service 
connection for hemorrhoids includes his service medical 
records, which are negative for any reported complaint or 
diagnosis of, or treatment for, hemorrhoids.

Relevant post-service evidence includes the report of a VA 
examination conducted in October 1982.  At that time, the 
veteran reported that he was raped in 1968, while in Vietnam, 
and had had rectal bleeding off and on ever since that time.  
However, a rectal examination was not performed during this 
examination, and no relevant diagnosis was rendered.

The first post-service evidence of hemorrhoids is found in a 
VA operation report dated in April 1991.  At that time, the 
veteran reported that he was healthy until 1969, when he was 
raped by men while serving in Vietnam.  He stated that he 
first saw a doctor for complaints of rectal prolapse in 1988, 
but until that time had treated himself.  He reported having 
undergone surgery in April 1990, at which time part of his 
colon was removed.  However, this surgery was reportedly 
unsuccessful, and required additional surgery in May 1990.  
Following a proctoscopy, the examiner determined that the 
veteran's complaints were due more to hemorrhoids than to a 
complete rectal prolapse, and thus it was determined that the 
veteran should return for a hemorrhoidectomy, rather than 
undergo a repeat lower anterior resection.

Therefore, a few weeks later, the veteran underwent a 
hemorrhoidectomy.  The operation report for this procedure, 
dated in April 1991, indicated that the veteran's 
hemorrhoidectomy was without complication, and he was 
discharged in good condition.

In April 1997, the Board remanded the veteran's case to the 
RO for further development.  Specifically, the Board noted 
the veteran's assertion that his hemorrhoids were caused by 
an incident in service in which he was gang raped by other 
soldiers.  The Board thus determined that a medical opinion 
on the subject would be helpful in determining whether the 
veteran's post-service hemorrhoids were in any way related to 
his alleged inservice rape.

Therefore, in July 1997 the veteran underwent a VA 
examination.  At that time, the veteran reported that he was 
raped by two men in 1968.  He stated that immediately after 
the rape he had a tear in the rectum which healed within a 
few weeks.  He also reported that approximately one year 
after the reported rape, be began to have hemorrhoids, which 
had continued intermittently ever since.  He stated that he 
was found to have a rectal prolapse and hemorrhoids in 1989, 
at which time he underwent the surgical removal of part of 
his rectum and a hemorrhoidectomy.  He stated that he still 
had problems after this surgery, and that his hemorrhoids had 
progressively worsened.  He also reported one or two episodes 
of rectal bleeding per month, with each incident lasting one 
to two days.

On examination of the rectum and anus, post-surgical changes 
were noted.  However, there were no internal or external 
hemorrhoids, no rectal prolapse, and no anal fissures.  There 
was no significant tenderness on digital rectal examination.  
The examiner diagnosed no evidence of hemorrhoids or rectal 
prolapse on physical examination, and a prior history of 
rectal prolapse and hemorrhoids, with no residuals at this 
time.  In response to the RO's request for a medical opinion, 
the examiner stated that "[i]t is not more likely than not 
that the veteran's claimed in-service rape could have 
contributed in any way to his post-service hemorrhoids 
including his rectal prolapse and hemorrhoidectomy."

A review of this evidence reveals that there is some question 
whether the veteran currently suffers from a hemorrhoid 
disorder, since the most recent VA examination in July 1997 
found no evidence of either internal or external hemorrhoids.  
Nevertheless, given the intermittent nature of this disorder, 
as reported by the veteran, as well as the diagnoses of this 
disorder in the early 1990's, the Board finds that the 
veteran does indeed suffer from current hemorrhoids.

However, the Board has found no medical evidence which 
relates this disorder to service, some 20 years before the 
first post-service medical treatment for hemorrhoids.  On the 
contrary, the only medical evidence which discusses the 
etiology of the veteran's hemorrhoids is the July 1997 VA 
examiner's opinion, which indicates that "[i]t is not more 
likely than not that the veteran's claimed in-service rape 
could have contributed in any way to his post-service 
hemorrhoids."

Indeed, there is nothing in the veteran's claims file, other 
than the veteran's own contentions, which would tend to 
establish that his current hemorrhoids are related to his 
active military service, to include his alleged rape.  The 
Board does not doubt the sincerity of the veteran's belief in 
this claimed causal connection.  However, as the veteran is 
not a medical expert, he is not qualified to express an 
opinion regarding any medical causation of his hemorrhoids.  
As it is the province of trained health care professionals to 
enter conclusions which require medical expertise, such as 
opinions as to diagnosis and causation, Jones v. Brown, 7 
Vet. App. 134, 137 (1994), the veteran's lay opinions cannot 
be accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  See also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995), citing Grottveit, in 
which the Court held that an appellant does not meet his or 
her burden of presenting evidence of a well-grounded claim 
where the determinative issue involves medical causation and 
the appellant presents only lay testimony by persons not 
competent to offer medical opinions.  Thus, the Board finds 
that the veteran's contention that his current hemorrhoids 
are related to his reported rape while in the military cannot 
be accepted as competent evidence.

Accordingly, it is the decision of the Board that the veteran 
has failed to meet his initial burden of submitting evidence 
of a well-grounded claim for entitlement to service 
connection for hemorrhoids, and the claim must be denied on 
that basis.  As the duty to assist is not triggered here by 
the submission of a well-grounded claim, the Board finds that 
VA has no obligation to further develop the veteran's claim.  
See Epps, supra; Grivois v. Brown, 5 Vet. App. 136, 140 
(1994).

In reaching this determination, the Board recognizes that 
this issue is being disposed of in a manner that differs from 
that employed by the RO.  The RO denied the veteran's claim 
on the merits, while the Board has concluded that the claim 
is not well grounded.  The Board has therefore considered 
whether the veteran has been given adequate notice to 
respond, and if not, whether he has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Since the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded-claim analysis," the Board finds no 
prejudice to the veteran in this case.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

In addition, in reaching this determination the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground his claim for service 
connection for hemorrhoids.  Accordingly, there is no further 
duty on the part of VA to inform the veteran of the evidence 
necessary to complete his application for this benefit.  38 
U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).

As a final note, the Board observes that the fact that the RO 
requested a special examination to determine the etiology of 
the veteran's claimed hemorrhoids does not mean that the 
claim was well grounded.  See Slater v. Brown, 9 Vet. App. 
240 (1996) (explaining that although certain exceptions have 
been provided by VA to excuse a claimant from the need to 
submit evidence fulfilling all of the requirements for a 
well-grounded claim, this does not mean that any claimant who 
does not fulfill these requirements is entitled to the duty 
to assist).

II.  Disability rating for bilateral hearing loss

The veteran has claimed entitlement to a compensable rating 
for his service-connected bilateral hearing loss.  This is an 
original claim placed in appellate status by a notice of 
disagreement (NOD) taking exception to the initial rating 
award dated in October 1997.  Accordingly, his claim must be 
deemed well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a), and VA has a duty to assist the veteran in the 
development of the facts pertinent to his claim.  See 
Fenderson v. West, 12 Vet. App.119, 127 (1999) (applying duty 
to assist under 38 U.S.C.A. § 5107(a) to initial rating 
claims); cf. Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(increased rating claims).  Under these circumstances, VA 
must attempt to obtain all such medical evidence as is 
necessary to evaluate the severity of the veteran's 
disability from the effective date of service connection to 
the present.  Fenderson, supra., citing Goss v. Brown, 9 Vet. 
App. 109, 114 (1996); Floyd v. Brown, 9 Vet. App. 88, 98 
(1996); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See 
also 38 C.F.R. § 4.2 (ratings to be assigned "in the light 
of the whole recorded history").  This obligation was 
satisfied by the various examinations and treatment reports 
described below, and the Board is satisfied that all relevant 
facts have been properly and sufficiently developed.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (1999).

Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests, together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 500, 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability for bilateral 
service connected hearing loss, the rating schedule has 
established eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85, Codes 6100-6110 
(1999).  The assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Evidence relevant to the current level of severity of the 
veteran's bilateral hearing loss includes the report of an 
audiological examination conducted in July 1997.  At that 
time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
65
75
LEFT
5
10
15
20
50

Pure tone threshold levels averaged 40 decibels for the right 
ear and 24 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and of 96 percent in the left ear.  Under the 
criteria in effect at the time the veteran perfected his 
appeal, these results equate to level I hearing in the right 
ear and level I hearing in the left ear, which warrants a 
noncompensable rating under 38 C.F.R. § 4.87a, Diagnostic 
Code (DC) 6100.

At the time of a subsequent VA audiological evaluation in 
March 1999, pure tone thresholds, in decibels, were as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
65
75
LEFT
15
15
20
35
60

Pure tone threshold levels averaged 43 decibels for the right 
ear and 33 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and of 100 percent in the left ear.  These results 
also equate to level I hearing in the right ear and level I 
hearing in the left ear, which again warrants a 
noncompensable rating under 38 C.F.R. § 4.87a, DC 6100.

In making this determination, the Board has considered the 
previous evidence of record, which consists of multiple VA 
audiograms since the veteran's separation from service in 
April 1970.  Such evidence is consistent with the hearing 
acuity reflected on the most recent VA examinations in July 
1997 and March 1999.  The Board has also considered the 
veteran's contention that his hearing loss has increased in 
severity because he wears hearing aids, and that the 
noncompensable rating in effect does not adequately reflect 
the severity of his bilateral hearing loss.  Although the 
veteran's contention is credible, it may not serve to 
establish entitlement to a higher rating for hearing loss 
because "...disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann v. Principi, 3 Vet. 
App. at 349.  Here, such mechanical application establishes 
that a noncompensable rating is warranted.

Furthermore, the evidence with respect to the service-
connected bilateral hearing loss does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and thus warrant assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) (1999).  The veteran 
has not required frequent periods of hospitalization for his 
service-connected disability, and he has presented no 
evidence to show that the disability has resulted in marked 
interference with employment.

As a final matter, the Board observes that effective June 10, 
1999, certain regulatory changes were made to the criteria 
for evaluating audiological disabilities, as included in 38 
C.F.R. §§ 4.85-4.87 (1999).  See 64 Fed. Reg. 25202- 25210 
(1999).  Generally, when the laws or regulations change while 
a case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 312-13 (1991).  But see Rhodan v. 
West, 12 Vet. App. 55, 57 (1998).  

The Board observes that summary information accompanying the 
regulatory changes to the rating criteria for evaluating 
audiological disabilities specifically indicates that, except 
for certain "unusual patterns of hearing impairment," the 
regulatory changes do not constitute liberalizing provisions.  
64 Fed. Reg. 25202- 25210.  The "unusual patterns of hearing 
impairment" include cases where the pure tone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 
and 4,000 Hertz) is 55 decibels or more, or where the pure 
tone thresholds are 30 decibels or less at 1,000 Hertz and 70 
decibels or more at 2,000 Hertz.  Neither hearing loss 
pattern is evident in the current case; as such, the Board 
finds that its action on the veteran's claim at this time 
will not result in any prejudice to him even though the 
agency of original jurisdiction (here the RO) had not yet had 
an opportunity to apply these regulatory changes to the 
veteran's claim.  See generally Bernard v. Brown, 4 Vet. App. 
384 (1994).  In fact, the Board notes that in the present 
case, the assigned levels and evaluation for the veteran's 
left ear hearing loss would be exactly the same for the 
veteran under the old or the new criteria.  

III.  Earlier effective date for grant of service connection 
for tinnitus

In October 1997, the RO granted the veteran service 
connection for tinnitus, evaluated as 10 percent disabling 
"from July 18, 1999, the date of the current diagnosis."  
The RO noted that this diagnosis, rendered at the time of a 
VA examination, described bilateral, constant tinnitus, 
secondary to the veteran's service-connected bilateral 
hearing loss, and thus established that his tinnitus was 
related to his military service.  The veteran asserts that 
the effective date should be May 18, 1994, the effective date 
of service connection for bilateral hearing loss, since he 
has had a diagnosis of tinnitus since that time.

The Board observes that the veteran's notice of disagreement 
(NOD), received by VA in November 1997, was somewhat unclear 
in its wording, and appeared to evince a desire to seek an 
earlier effective date for bilateral hearing loss.  
Therefore, the RO's subsequent statement of the case (SOC), 
issued in December 1997, listed an earlier effective date for 
the grant of service connection for bilateral hearing loss as 
the issue on appeal.  However, in his substantive appeal, 
received by VA in   January 1998, the veteran clarified that 
"I agree with the effective date of hearing [loss] to be May 
18, [19]94, but the tinnitus should be the same date," thus 
indicating that he was seeking an earlier effective date for 
tinnitus, not hearing loss.  However, despite the RO's error 
in listing hearing loss instead of tinnitus, the Board finds 
no prejudice to the veteran in this case, as the SOC clearly 
set out the law and regulations pertaining to effective date 
claims, which apply equally to all service connection 
effective date determinations.  Therefore, the Board finds 
that adjudication of this issue by the Board at this time is 
proper.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Under governing law, the effective date of an award of 
disability compensation, in conjunction with a grant of 
entitlement to service connection on a direct basis, shall be 
the day following separation from active service or the date 
entitlement arose, if the claim is received within one year 
of separation from service; otherwise, the effective date 
shall be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2).

In this case, a review of the veteran's claims file does not 
reveal that the veteran ever claimed entitlement to service 
connection for tinnitus.  His request to reopen his claim for 
service connection for hearing loss, received by VA on May 
18, 1994, did not mention tinnitus, and a subsequent VA 
audio-ear disease examination conducted in October 1994 
indicated that "the patient has no other symptoms in 
reference to this except for loss of hearing.  He has no 
vertigo, dizziness, or ringing in the ears."  The first 
evidence of the existence of tinnitus is found in an October 
1994 VA audiological examination, at which time the veteran 
reported periodic bilateral tinnitus since 1968.  However, 
the veteran did not indicate anything which would indicate a 
desire to seek service connection for this disorder.

On July 17, 1997, the veteran underwent a VA audio-ear 
disease examination.  At that time, the veteran complained of 
tinnitus, which he described as a buzzing in both ears.  He 
stated that this problem began in Vietnam, when he was 
exposed to artillery fire.  Following an examination, the 
examiner diagnosed sensorineural hearing loss, right greater 
than left, stable, and "tinnitus - due to #1 [hearing 
loss]."  The veteran also underwent an audiological 
examination the next day, July 18, 1997, at which time the 
veteran reported experiencing constant bilateral high-pitched 
ringing since 1970.  However, this examiner did not diagnose 
tinnitus or relate it to the veteran's hearing loss.

Although the RO was not explicit on this point, it appears 
that it construed the audio-ear examiner's July 17, 1997 
statement as an informal claim for service connection for 
tinnitus, presumably based on the theory that the veteran's 
entitlement to this benefit was reasonably raised by the 
record.  See 38 C.F.R. § 3.155.  Since the audio-ear disease 
examination which indicated the positive relationship between 
the veteran's tinnitus and his service-connected hearing loss 
was clearly dated July 17, 1997, the Board finds that the RO 
erred in assigning the date of July 18, 1997, the date of the 
audiological examination, as the effective date for service 
connection for tinnitus.  To this extent, the veteran's claim 
for an earlier effective date for the grant of service 
connection for tinnitus is granted.

However, as noted above, the relevant VA regulation states 
that the effective date of a grant of service connection 
shall be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  In this case, there 
is nothing in the claims file dated prior to July 17, 1997, 
which can be construed as a claim for service connection for 
tinnitus, or which showed entitlement to service connection 
for tinnitus.  Neither the veteran nor his service 
representative submitted any correspondence which could be 
construed as seeking such a benefit, and no medical evidence 
was received prior to that date which indicated that the 
veteran suffered from tinnitus which was related to service 
or to a service-connected disorder.  Although the examiner 
who performed the October 1994 audiological examination did 
note the veteran's report that he had suffered from periodic 
bilateral tinnitus since 1968, this notation appears to 
merely reflect a recordation of historical information 
relayed by the veteran, rather than being based on a review 
of the veteran's medical record.  In any case, "[e]vidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute 'competent medical 
evidence...'"  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995); see also Reonal v. Brown, 5 Vet. App. 458, 461 
(1993); Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  In any 
case, this examiner neither diagnosed tinnitus, nor related 
it medically to the veteran's service or to his service-
connected hearing loss.

Therefore, the Board can find no basis for the assignment of 
an effective date prior to July 17, 1997, for the grant of 
service connection for tinnitus.


ORDER

Evidence of a well-grounded claim having not been submitted, 
service connection for hemorrhoids is denied.

A compensable rating for bilateral hearing loss is denied.

An effective date of July 17, 1997, for the grant of service 
connection for tinnitus is granted.







REMAND

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  Service connection 
for PTSD requires medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1999); Cohen v. Brown, 10 Vet. App. 128 (1997).

Under the new Cohen criteria, the veteran has met his burden 
of submitting a well-grounded PTSD claim because he has 
submitted medical evidence of a current disability; lay 
evidence (presumed to be credible to establish well-
groundedness) of an inservice stressor, which in a PTSD case 
is the equivalent of in-service incurrence or aggravation; 
and medical evidence of a nexus between service and the 
current PTSD disability, in the form of diagnoses by VA 
medical personnel.  Cohen v. Brown, 10 Vet. App. 128, 137 
(1997), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); and King v. Brown, 5 
Vet. App. 19, 21 (1993).  Because the claim is well grounded, 
the VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1996); EF v. Derwinski, 1 Vet. 
App. 324 (1991); Littke v. Derwinski, 1 Vet. App. 90 (1990).

The veteran's claims file is replete with records containing 
diagnoses and treatment for various psychiatric disorders, 
including alcohol dependence, cocaine dependence, bipolar 
mood disorder, and major depression.  However, the Board 
observes that these records also include multiple diagnoses 
of PTSD from 1993 until the present, including, most 
recently, a diagnosis of PTSD in November 1998.  Many of 
these diagnoses were based on inservice stressors reported by 
the veteran at the time of examinations.  Although the 
stressor information provided to examiners has changed 
somewhat over the years, and includes both combat and non-
combat related incidents, the incident which was generally 
claimed to be the veteran's principal stressor, and, indeed, 
was often the only stressor mentioned by the veteran at the 
time of psychiatric evaluation and treatment, involved an 
alleged rape in 1968.  More specifically, the veteran has 
alleged that on or about May 15, 1968, while at LZ Ozzie, he 
was drugged and raped by two fellow soldiers.  He stated that 
when he told his captain, he did not believe the veteran's 
report, accusing him of lying and trying to get out of 
Vietnam.  In addition, he stated that later that day he was 
told by a friend that if he told anyone, he would be killed 
by the perpetrators, so he never reported the incident to any 
other authorities. 

The Board observes that the RO has expended considerable 
effort in attempting to assist the veteran in the development 
of his claim by attempting to verify the veteran's claimed 
stressors.  In this regard, the Board notes that the evidence 
necessary to establish the occurrence of a recognizable 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran was engaged in combat 
with the enemy.  Where it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran engaged in combat with the enemy and the claimed 
stressor is combat-related, the veteran's lay testimony may 
be sufficient to establish the occurrence of such stressor, 
provided such testimony is credible and consistent with the 
circumstances, conditions, and hardships of service.  
However, where the veteran did not engage in combat or the 
claimed stressor is non combat-related, the record must 
contain service records which corroborate the veteran's 
testimony as to the occurrence of the claimed stressor.  Id.; 
Zarycki v. Brown, 6 Vet. App 91, 98 (1993).

In this case, the Board notes that the veteran's principal 
claimed stressor, the inservice rape in May 1968, is not a 
combat-related stressor, and, thus, the record must contain 
evidence which corroborates the veteran's claim as to the 
occurrence of this claimed stressor.

In this regard, the Board observes that, during the pendency 
of the veteran's appeal, the Court issued a decision in 
Patton v. West, in which it noted that in the particular case 
of claims of PTSD due to a personal assault, VA has 
established special procedures for evidentiary development.  
Patton v. West, 12 Vet. App. 272, 277 (1999).  These 
procedures, which became effective in February 1996, take 
into account the fact that since personal assault is an 
extremely sensitive issue, many incidents of personal assault 
are not officially reported, and victims of this type of 
inservice trauma may find it difficult to produce evidence to 
support the occurrence of the stressor.  These procedures 
thus acknowledge the difficulty veterans face in establishing 
the occurrence of the stressor through standard evidence, and 
the need for development of alternate sources of evidence.  
See VA Adjudication Procedure Manual M21-1 (hereinafter 
Manual M21-1), Part III, paragraph 5.14c (Feb. 20, 1996) 
(substantially enlarging on the former Manual M21-1, Part 
III, paragraph 7.47c(2) (Oct. 11, 1995)).  Alternate sources 
that may provide credible evidence of an in-service personal 
assault include medical or counseling treatment records 
following the incident, military or civilian police reports, 
reports from crisis intervention or other emergency centers, 
statements from confidants or family, copies of diaries or 
journals, or behavior changes documented or observed at the 
time of the incident, such as obsessive behavior at the time 
of the incident, pregnancy tests, increased interest in test 
for sexually transmitted diseases, termination of primary 
relationships, or alcohol and drug abuse.  Evidence that 
documents any such behavioral changes may require 
interpretation by a VA neuropsychiatric physician to 
determine whether such evidence bears a relationship to the 
medical diagnoses.  See M21-1, Part III, para. 5.14(c)(9).

Furthermore, these provisions recognize that the standard 
PTSD stressor letter may be inappropriate for this type of 
PTSD claim, and thus state that if the claimed stressful 
incident is a personal assault, a stressor development letter 
specifically tailored for personal assault cases should be 
sent to such veterans.  See M21-1, Part III, para. 
5.14(c)(6).

In addition, the Court in Patton noted that in two places the 
MANUAL M21-1, Part III, 5.14(c)(3) and (9), appears 
improperly to require that the existence of an in-service 
stressor be shown by "the preponderance of the evidence" 
and holds that any such requirement, however, would be 
inconsistent with the benefit of the doubt, or equipoise, 
doctrine contained in 38 U.S.C. § 5107(b). Therefore, the 
evidence need only be in relative equipoise to prevail on the 
question of the existence of the stressor.

The Court has held that the provisions in M21-1, Part III, 
5.14(c), which address PTSD claims based on personal assault 
are substantive rules which are the equivalent of VA 
regulations, and are binding on VA.  Cohen; YR v. West, 11 
Vet. App. 393, 398-99 (1998); Patton, 12 Vet. App. at 272.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issue on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  The RO should provide the veteran 
with a personal assault letter and 
questionnaire to be filled out and 
returned, in accordance with M21-1, Part 
III, § 5.14(c), in order to obtain as 
much information as possible about the 
personal assault incident in service, to 
include a detailed description of the 
pertinent incident, with all pertinent 
dates and locations, as well as the 
complete names and unit designations of 
the assailant and others who were also 
assaulted or have knowledge of the 
incident.

The RO should afford the veteran the 
opportunity to submit any additional 
evidence in support of his claim for 
service connection for PTSD, to include 
statements from relatives.  He should be 
asked to provide any additional 
information possible regarding the 
stressful events claimed to have caused 
PTSD and to identify potential 
alternative sources for supporting 
evidence regarding the stressors he 
alleges occurred in service.  In 
particular, the veteran should provide as 
much detailed information as possible 
including the dates, places, names of 
people present, and detailed descriptions 
of events.  The veteran is advised that 
this information is necessary to obtain 
supportive evidence of the stressful 
events and that he must be as specific as 
possible because without such details an 
adequate search for verifying information 
can not be conducted.  The RO should then 
request any supporting evidence from 
alternative sources identified by the 
veteran and any additional alternative 
sources deemed appropriate, including 
military police records, if the veteran 
has provided sufficiently detailed 
information to make such request 
feasible.

2.  If the RO determines that there is 
evidence of behavior changes at the time 
of an alleged stressor which might 
indicate the occurrence of an in-service 
stressor, or if otherwise deemed 
necessary, the RO should obtain 
interpretation of such evidence by a 
clinician as provided in M21-1, Part III, 
5.14(c)(9).

3.  The RO should then review the file 
and make a specific written 
determination, in accordance with the 
provisions of 38 C.F.R. § 3.304(f) and 
M21-1, Part III, 5.14(c), with respect to 
whether the veteran was exposed to a 
stressor, or stressors, in service, and, 
if so, the nature of the specific 
stressor or stressors established by the 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.

4.  Thereafter, if any claimed inservice 
stressor is corroborated by the evidence 
or if otherwise deemed warranted, the 
veteran should be afforded a VA 
psychiatric examination.  The claims 
file, a separate copy of this remand, and 
a list of the stressor(s) found by the RO 
to be corroborated by the evidence must 
be provided to the examiner for review, 
the receipt of which should be 
acknowledged in the examination report.

5.  The examiner must determine whether 
the veteran has PTSD and, if so, whether 
the in-service stressor(s) found to be 
established by the RO are sufficient to 
produce PTSD.  The examiner should be 
instructed that only the verified events 
listed by the RO may be considered as 
stressors.

The examiner should utilize the DSM-IV in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD 
is diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied.  Also, 
if PTSD is diagnosed, the examiner must 
identify the stressor(s) supporting the 
diagnosis.  A complete rationale must be 
given for any opinion expressed and the 
foundation for all conclusions should be 
clearly set forth. The report of the 
psychiatric examination should be 
associated with the veteran's claims 
folder.

6.  The veteran's claim should then be 
readjudicated with consideration of all 
pertinent law, regulations, Court 
decisions and M21-1, Part III, 5.14(c).  
If the veteran's claim remains denied, he 
and his representative should be provided 
with a Supplemental Statement of the 
Case, which includes any additional 
pertinent law and regulations, 
specifically to include M21-1, Part III, 
5.14(c).  The applicable response time 
should be allowed.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified. 




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

